DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on December 13, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 7-9, filed August 31, 2021, with respect to the rejection of Claims 1-16 under 35 U.S.C. §102(a)(1) and §103 have been fully considered and are persuasive.  The rejection of Claims 1-16 under 35 U.S.C. §102 and §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendments filed on August 31, 2021 have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Lee et al. (US 2010/0189026), Guo et al. (US 2012/0008543), Zhang et al. (US 2018/0176893), Gao et al. (US 2012/0230347), Ma et al. (US 2012/0076064), and Van Lieshout et al. (US 2010/0322135),

Prior art reference Lee is directed to a control channel reception method for receiving broadcast or multicast service. If control information received through a certain control channel is segmented with the one or more data units for transmission, receives the one or more data units from a network, and stores the one or more data units in every modification period if the control information cannot be completely decoded by the received one or more data units, wherein if the control information is determined to be modified in a current modification period, the terminal discards the stored one or more data units, and if the control information is determined not to be modified in the current modification period, the terminal does not discard the stored one or more data units (Lee Abstract; Figure 1-3; Paragraph [0034-0055]).
Prior art reference Guo is directed to a method and device for bearing and receiving scheduling information of Multimedia Broadcast Multicast Service (MBMS) Control Channel (MCCH) update indication information. configuring the scheduling information of the MCCH update indication information in the MCCH or BCCH, wherein the scheduling information of the MCCH update indication information at least comprises information describing a sending rule of Guo Abstract; Paragraph [0001-005 and 0052-0056]).
Prior art reference Zhang is directed to a method, device and user equipment for receiving downlink information. The method includes: determining downlink information to be preferentially received according to at least one of: UE state, subframe type of a subframe for transmitting downlink information, and information type of downlink information; and receiving the downlink information (Zhang Abstract; Paragraph [0008-0050]).
Prior art reference Gao is directed to a method and user terminal for receiving multicast control channel (MCCH) change notifications. obtaining the transmission time of an MCCH change notification; and when the MCCH change notification is not received during one MCCH modification period, receiving, according to the transmission time of the MCCH change notification, the MCCH change notification at least N times, wherein N is the preset reception times of the MCCH change notification. Gao discloses where the efficiency of receiving MCCH change notifications by user terminals is improved, and the probability of processing MCCH change notifications falsely due to too many network identifiers in a physical downlink control channel (PDCCH) is reduced (Gao Abstract; Paragraph [0043-0058]).
Prior art reference Ma is directed to a method and apparatus for processing dynamic scheduling information based on multicast broadcast services. Ma discloses a network side Ma Abstract; Paragraph [0014-0029 and 0037-0053]).
Prior art reference Van Lieshout is directed to a method of signaling a sub-frame allocation pattern to apparatus (e.g. UE) adapted to receive wirelessly and extract data from a radio signal (e.g. a signal carrying MBMS channels) comprising a series of radio frames, each radio frame comprising a plurality of sub-frames for carrying data, the sub-frame allocation pattern indicating the position of at least each sub-frame, in the series of radio frames, allocated to carry data of one respective data channel (e.g. one MCH) of a plurality of data channels. The method comprises providing the apparatus with an indication of a set of sub-frames (e.g. a common sub-frame pool), in the series of radio frames, reserved for carrying data of said plurality of data channels (e.g. the MCHs), and providing the apparatus with an indication of a at least one sub-set (e.g. a sub-set of the common pool allocated to a particular MCH) of the set of sub-frames allocated to carry data of a respective one of said data channels. Van Lieshout discloses providing scheduling of services per MBSFN area in which the UE receives an MCCH configuration and the multicast service according to the configuration information (Van Lieshout Abstract; Paragraph [0032-0033 and 0124-0130]).

 The prior art of record fail to teach, alone or in any reasonable combination, as required by the independent claims, “….wherein a resource location of the PDCCH in the current MCCH modification period is a subframe location determined according to a system frame number and a subframe number, wherein the system frame number is determined in accordance with a MCCH repetition period and an offset parameter for sending the MCCH message, and wherein the subframe number is determined, responsive to determining that a sending duration for the MCCH message is configured for the user equipment, according to a start subframe for the MCCH message and the sending duration for the MCCH message or, responsive to determining that the sending duration for the MCCH message is not configured for the user equipment, according to the start subframe for the MCCH message; responsive to determining that the PDCCH indicates the MCCH message changes, reading the changed MCCH message in a resource location indicated by the PDCCH in the current MCCH modification period, the changed MCCH message comprising configuration information of a multicast service…”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414